Case 1:19-Cr-OOO44-RA Document 1 Filed 01/24/19 Page 1 of 1

 

Pmb 22 (vAL nev may
DOCKET NUMBER (Tran Caur/)

TRANSFER OF JURISDICTION 3:17CR00145~001

DOCKET MBER (Re¢, Cour¢;

 

 

 

 

NAME AND ADDREss 0F PROBATIONER/suPERVISED RELEASEE. DISTRICT l t ` DrvlsroN
EASTERN DISTRICT oF Richmond
Abu Jalloh VIRGlNlA
NAME 0F SI:NTENCING JUDGE

The Honorable Robert E. Payne

 

 

 

 

 

 

 

 

 

 

DATES OF PROBATION/SUPERV!SED FROM T()

RELEASE. 11/2/2018 l l/ 1/2021
OFFENSE: _
Count One ~ Conspiracy to Commit Bank Fraud \"
Count Two - Access Device Fraud r_, "/(/DG §§ d(/QG

f` 64 §§ '\ ~Q. A ;~.

“'iwn ‘r:;; '~*"
PART l - ORDER TRANSFERRING JURISDICT!ON § ‘vf’$ U§ ;'\.,R ill/70
"~r‘ `;'&-:S".e nw

UNITED sTATEs oisrRIcr couRT FoR THE EASTERN DISTRICT OF VIRGINIA '“"~ . rm § `” ~:`:jm§

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised `re§easee
named above be transferred with the records of the Court to the United States Distn’ct Court for the SOUTHERN DISTRICT OF
NEW YORK, NEW YORK DIVISlON upon that Court’s order of acceptance of jurisdiction. 'l`his Court hereby expressly
consents that the period of probation or supervised release may be changed by the District Court to which this transfer is made
without further inquiry of this Court.*

 

January /(Q , 2019 /S/ M
/

Rob er t `bT. PaZne
Date Sem'or Um`ted States istrtct Jua'ge

 

*This sentence may be deleted in the discretion of the transferring Court.

 

 

PART 2 - ORDER ACCEPTING JURISDlCTION

UNITED STATES DISTR]C'I` COURT FOR THE SQUTHER§ Dl§TRICT OF NEW YORK ~ NEW YORK DlVlSlON
IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted and

assumed by this Court &orn and after the entry of this order.
JAN 2 3 2019 %///'

Ev”ewve Da¢e Masmewawmdge

 

 

 

 

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE IUDGE
SOUTHERN DISTRICT OF NEW YORK

 

